DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed 04 October 2022 has been received and entered.  Claims 88, 106, 116, 126, 131 and 134 have been amended, claims 1-82, 86, 90-94, 113-114, 118-122 and 144-146 have been canceled and claims 150-159 have been newly added.  Claims 83-85, 87-89, 95-112, 115-117, 123-143 and 147-159 are currently pending in the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments filed 04 October 2022 have been fully considered but are not found to be persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 152 and 157 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
	Claims 152 and 157 are directed to cells “producing “ a particular antibody of either claim 83 or claim 11.  The instant claims lack adequate description of a cell that produces an antibody in that in order for the cell to have this ability, it would necessarily require elements which are not described.  The antibodies which are being produced form the cells are not naturally occurring antibodies or proteins which are produced by cells naturally.  Therefore, the cells would need elements for producing the antibodies such as nucleic acids encoding the antibodies, expression control sequences, promotors, signal sequences etc. As the claims require the cells to produce antibodies and fragments thereof, nucleic acid sequences encoding light and heavy chains of the antibody may need to be separated and therefore, both would require expression control sequences.  The claims also encompasses cells that produce Fab fragments, but it is unclear how these would be encoded or how a cell would be designed to produce such fragments.  Fab fragments are formed by proteolytical cleavage of a conventional four chain (two light chain, two heavy chain) antibody protein after it has been produced.  These fragments are not produced directly by recombinant production and the claims lacks necessary elements for their production in a cell.  Therefore, the claims to a cell producing such fragments do not appear to have been described in a way to enable such cells.
	The claim as currently written omit essential elements and/or steps to enable how to make the claimed antibodies and fragments thereof.


Allowable Subject Matter
Claims 83-85, 87-89, 95-112, 115-117, 123-143, 147-151, 153-156 and 158-159 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Christine J Saoud/Primary Examiner, Art Unit 1647